Exhibit Management’s Discussion and Analysis The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Trust for the year ended December 31, 2008. This information is provided as of March 16, 2009.In this MD&A, references to “Baytex”, the “Trust”, “we”, “us” and “our” and similar terms refer to Baytex Energy Trust and its subsidiaries on a consolidated basis, except where the context requires otherwise. This MD&A should be read in conjunction with the Trust’s audited consolidated comparative financial statements for the years ended December 31, 2008 and 2007, together with accompanying notes, and Annual Information Form for the year ended December 31, 2008. These documents and additional information about the Trust are available on SEDAR at www.sedar.com. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used in isolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information and statements. Non-GAAP Financial Measures The Trust evaluates performance based on net income and cash flow from operations. Cash flow from operations and cash flow from operations per unit are not measurements based on Generally Accepted Accounting Principles in Canada (“GAAP”), but are financial terms commonly used in the oil and gas industry. Cash flow from operations represents cash generated from operating activities before changes in non-cash working capital, asset retirement expenditures, and decrease in deferred obligations. The Trust’s determination of cash flow from operations may not be comparable with the calculation of similar measures for other entities.
